DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM STATUS
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on 14 July 2021 has been entered.
 	Claims 1-20 were pending.
Claims 1, 4-5, 11, 14 and 19 are amended.
Claims 1-20 are now pending and in condition for allowance for the reasons set forth herein.
RESPONSE TO APPLICANT’S AMENDMENTS/ARGUMENTS
– 35 USC § 103 –
	Claims 1-4, 7-14, and 17-18 were rejected under 35 U.S.C. § 103 as being unpatentable over KRIEGER/BORDONI/HAY.
Claims 5-6 and 15-16 were rejected under 35 U.S.C. § 103 as being unpatentable over KRIEGER/BORDONI/HAY/FOX.
Claims 19-20 were rejected under 35 U.S.C. § 103 as being unpatentable over KRIEGER/BORDONI/HAY/ADAMS/OFFICIAL NOTICE.
	Without conceding to the propriety of Applicant’s arguments, the Examiner finds them moot in view of the Applicant’s substantial amendments to the claimed invention and the patentability determination expressed herein.  
ALLOWABLE SUBJECT MATTER
Claims 1-5, 7-18, and 20 are allowed.
The following is the Examiner’s Statement of Reasons for Allowance:
Re claim 1, Applicant’s newly amended claims encompass an invention that the prior art does not disclose, teach, or otherwise render obvious.  More specifically, Applicant recites, 
A method performed by a synthetic aperture radar (SAR) on a flight vehicle, the SAR including a transmit/receive (T/R) switch and a subswath switch to selectively couple the T/R switch to first antenna feeds over a first radio frequency (RF) path or to second antenna feeds over a second RF path, comprising:
generating concurrent first radar pulses in respective first frequency channels; 
first controlling the subswath switch to couple the T/R switch to the first antenna feeds to perform transmitting, and receiving returns of, respective ones of the concurrent first radar pulses by respective ones of the first antenna feeds configured with respective first feed horns that are fed by RF energy to form respective first beams in the respective first frequency channels, the respective ones of the first antenna feeds arranged such that they each have a physical separation that causes the respective first beams to be directed to respective first subswaths of a swath on the Earth separated one from the next by respective subswath gaps; 
generating concurrent second radar pulses in respective second frequency channels; 
second controlling the subswath switch to couple the T/R switch to the second antenna feeds to perform transmitting, and receiving returns of, respective ones of the concurrent second radar pulses by respective ones of the second antenna feeds configured with respective second feed horns that are fed by RF energy to form respective second beams in the respective second frequency channels, the respective ones of the second antenna feeds arranged such that they each have a physical separation that causes the respective second beams to be directed to respective second subswaths of the swath on the Earth separated one from the next to coincide with the subswath gaps; and 
performing SAR processing on the returns of the first radar pulses from the first subswaths and the returns of the second radar pulses from the second subswaths to form a SAR image that is contiguous across the swath. (emphasis added)


	For example, KRIEGER discloses a SAR system for wideswath coverage using multiple beams to cover multiple subswaths that may be combined to form an SAR image.  However KRIEGER, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Furthermore, BORDONI discloses a similar system for wideswath coverage using multiple beams to cover multiple subswaths that may be combined to form an SAR image.  However, like KRIEGER, BORDONI, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Further still, HAY discloses an array feeder to provide flexibility in the beams that may be produced by a SAR imaging system.  However, like KRIEGER and BORDONI, HAY, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
Accordingly, independent claim 1 is deemed allowable over the prior art.  Independent claim 11 encompasses the same or substantially the same scope as claim 1 and is therefore allowable for at least the same reasons discussed above.  Dependent claims 2-10 and 12-20 are each allowable based at least on their respective dependency to claim 1 or claim 11.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  For more information about the PAIR system, see: https://ppair-my.uspto.gov/pair/PrivatePair. 

Respectfully, 


/Thomas M Hammond III/Primary Examiner, Art Unit 3648